December 3, 2013




                                JUDGMENT

                The Fourteenth Court of Appeals
                         STEVEN R. LEVY, Appellant

NO. 14-12-00905-CV                        V.

                          CACH, L.L.C., Appellee
                    ________________________________

      This cause, an appeal from the judgment in favor of appellee, CACH,
L.L.C., signed, July 2, 2012, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED. We order appellant Steven R. Levy to pay all costs
incurred in this appeal. We further order this decision certified below for
observance.